Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

Claims 1-2, 4-7, 11-27, 29-32, 34, 41 and 61 have been allowed.
Closest prior art Park et al. (US 20200136884) discloses to decode a portion of a physical layer (PHY) protocol data unit (PPDU). The portion of the PPDU has a physical universal signal field (U-SIG). The U-SIG has a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field. The version identifier field indicates a standard version of the PPDU. Refrain from decoding the version dependent portion in response to the standard version indicating a standard version of a later generation than a standard version that the STA is provided to decode. The version dependent portion is decoded in accordance with the standard version of the PPDU (para 0114). 
Another prior art Cao et al. (US 2020/0382998) discloses “the preamble (i.e. TXVECTOR, transmission vector) specifies the PPDU's transmission format (i.e. which IEEE protocol (e.g. EHT, HE, etc.) has been used to pack the SDU data payload). The PPDU preambles may include various training fields (e.g. predetermined attributes) that are used by the receiving APs or STAs to perform synchronization, gain control, estimate channel characteristics, and signal equalization” (para 0050). 
None of the prior art disclose or render obvious the claim limitations including
“receiving, via a wireless channel, a packet including a preamble portion and a data
portion, the preamble portion including: a universal signal field (U-SIG) that includes at least a version identifier, frequency occupancy information, and a format information field; and one or more version-specific signal fields, the frequency occupancy information indicating one or more subchannels of the wireless channel that include the one or more version-specific fields; and decoding the one or more version-specific signal fields on the one or more subchannels of the wireless channel based at least in part on a format of the packet indicated at least in part by the version identifier and the format information field ”.

Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462